— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 21, 1975, which afiirmed the decision of the referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective January 20, 1975 because she was not available for employment (Labor Law, § 591, subd 2). The question of whether the efforts of the claimant, a retail sales person, to secure employment were sufficiently diligent to satisfy the statutory requirement of availability is factual to be determined by the board (e.g. Matter of Knobloch [Catherwood], 28 AD2d 765) and where, as here, it cannot be said that the board’s determination is not supported by substantial evidence, it must be sustained (e.g. Matter of Bass [Catherwood] 31 AD2d 573). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.